Title: To James Madison from Thomas Jefferson, 26 September 1806
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 26. 06.

I now return you the papers recieved by yesterday’s post.  The letter to Monroe & one to Merry are forwarded Mr. Wagner.  That to Merry respecting a murder committed on the high seas by a British subject, on board a British vessel, & on a British subject, is returned for consideration, as not being as explicit as amity to that government & the clear principle of right requires.  I think he might be assured that we will immediately enquire into these facts alone, & that being found true he may be assured that measures shall be taken for the liberation of the prisoner, altho’ he cannot be given up.  Should the judge finally retain cognisance of the cause, we ought to liberate by a pardon.  The facts stated by Mr. Williams to you are corroborated by other information communicated to me.  It will be necessary, at our first meeting, to take this matter into serious consideration.  
I think it would be better to return Haumont’s letter to the writer.  We are not the judges what communications should be handed to the emperor of France.  If the minister of marine thinks that Haumont’s work is of the nature of those things which the emperor does not chuse to be troubled with, we have no right to step between them.  The communications of Irving are very interesting.  They give hope as to the disposition to accomodate with us, but terror as to the price.  I salute you with affection.

Th: Jefferson

